Case: 11-40520     Document: 00511853397         Page: 1     Date Filed: 05/11/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 11, 2012

                                       No. 11-40520                        Lyle W. Cayce
                                                                                Clerk

JOSEPH CHRISTOPHER ROBERTS,

                                                  Plaintiff–Appellant
v.

RODNEY G. COLE, II, Individually and in his Official Capacity; JOHNNY
LYNN VICKERY, JR., Individually and in his Official Capacity;
JEFFERSON COUNTY,

                                                  Defendants–Appellees



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                            USDC 1:08-cv-00406-MAC


Before KING, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff–Appellant Joseph Christopher Roberts appeals the district court’s
grant of summary judgment in favor of Jefferson County and the district court’s
denial of his motion for reconsideration in his 42 U.S.C. § 1983 case. Roberts was
assaulted by two correctional officers at the Jefferson County Correctional
Facility and sued both the officers and the County. Shortly after the events


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40520    Document: 00511853397      Page: 2   Date Filed: 05/11/2012



                                  No. 11-40520

complained of, the officers were fired and pleaded guilty to official oppression
charges. Roberts’s claims against the officers proceeded to trial, but the district
court granted summary judgment in favor of the County. None of Roberts’s
grounds for appeal has merit and so we AFFIRM the district court’s grant of
summary judgment to the County for the following reasons:
      1.    Roberts first argues that the district court erred in granting
            summary judgment to the County because he produced sufficient
            evidence of a widespread custom of using excessive force among the
            County’s correctional officers to defeat the County’s motion. Roberts,
            however, presents only a video of his own abuse and two other
            vague accounts of correctional officers abusing prisoners. Even
            taking this evidence in the light most favorable to Roberts, it falls
            short of the necessary showing of a “persistent, widespread practice”
            on the part of the County. See Burge v. St. Tammany Parish, 336
F.3d 363, 369 (5th Cir. 2003). Moreover, Roberts is unable to create
            a genuine issue of material fact that Sheriff G. “Mitch” Woods, the
            relevant policymaker, had actual or constructive knowledge of any
            such abuses, as he has not shown that “the violations were so
            persistent and widespread that they were the subject of prolonged
            public discussion or of a high degree of publicity.” Bennett v. City of
            Slidell, 728 F.2d 762, 768 (5th Cir. 1984) (en banc). We affirm the
            district court’s grant of summary judgment in favor of the County
            on this issue.
      2.    Roberts next asserts that the district court should have denied
            summary judgment to the County because he demonstrated
            deliberate indifference on the part of the County in its training and
            supervision of its correctional officers. We disagree. Showing
            deliberate indifference requires more than demonstrating simple

                                        2
Case: 11-40520   Document: 00511853397     Page: 3   Date Filed: 05/11/2012



                             No. 11-40520

        negligence, and Roberts produces evidence showing, at most, that
        the County was negligent. See Conner v. Travis Cnty., 209 F.3d 794,
        796 (5th Cir. 2000). Isolated incidents of the kind Roberts identifies
        cannot form the basis for municipal § 1983 liability, unless they
        were the highly predictable consequence of a failure to train. See
        Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 849–50 (5th Cir.
        2009). Roberts does not meet this burden. Consequently, the district
        court properly held on summary judgment that the County was not
        liable for any § 1983 violation under the theories of failure to train
        or supervise.
   3.   Lastly, Roberts appeals the district court’s denial of his Rule 59(e)
        motion for reconsideration. Roberts fails to provide any persuasive
        argument that the district court erred in denying his motion or that
        the district court abused its discretion in declining to consider the
        ostensibly novel evidence he sought to introduce. We affirm the
        district court’s denial of his motion for reconsideration.
   AFFIRMED.




                                    3